                                                                          CLERK S OFFICE
States District Court
ERN DISTRICT OF VIRGINIA
T BROAD STREET,SUITE 3000
Case 3:21-cv-00006-MHL Document 3-18 Filed 01/06/21 Page 1 of 5 PageID# 1211




lOND, VIRGINIA 23219-3528
                        OFFICIAL BUSINESS
                                                                                             ^,7a/eiea^                           ^
                                                                                                          JZ - ;Sc<i^c^OZII
                                                                                                                 —jp(,        ^
                                                                               J I'l^
                                                                               ^           ^ l-^i
                                                                               l/^ I-' ■'' ' /
                                                                                 "Vf>
Case 3:21-cv-00006-MHL Document 3-18 Filed 01/06/21 Page 2 of 5 PageID# 1212



                           UNITEDSTATES                                          PRIORITY                                           PRIORITY MAIL
                                                                                                                                  MEDIUM FLAT RATE
                                                                                                                                  POSTAGE REQUIRED

                        POSTAL S^ICE.                                                         MAIL


    ■ Expected delivery date specified for domestic use.
    o Most domestic shipments include up to $50 of insurance (restrictions apply).*
                                                                                                         ^ FROM:    yUf7r9^8€6-
    ■ USPS Tracking® included for domestic and many international destinations.                               ^      S".
    B Limited international insurance,**
    B When used internationally, a custor"® '^<*r'laratlnn fnrm is reaulred.

   'Insurance does not cover certain items. For d<                                          Retail
   exclusions see the Domestic Mail Manual at ht.
                                                                     US POSTAGE PAID                                              , *fA' A
   "See International Mall Manual at http://pe.us,
   limitations of coverage.                                                             Origin: 23 :32

                                                                        $15.05          12/24/20
                                                                                        51765001 0-55


   MEDIUM FLAT RAI
   ONE RATE a ANY WEIGHT
                                                             PRIORITY MAIL 1-DAY®                                  TO: (^f£^'S^0/cs
                                                                                         7 Lb 8. > Oz

                                                                                              11)05
       To schedule free Package Pickup,              EXPECTED DELIVERY DAY: 12/26/20
              scan the QR code.
                                                                                                                                        Shrv-eA
                                                     SHIP
                                                                                       fcooTI
                                                     TO:
                                                       701 E BROAD DT
                                                       STE 3000
                                                       Richmond VA i32l9-l872
             USPS.COM/P1CKUP
                                                            USPS TRACKING® NUMBER
                                                                                                         L                              J
   TRACKED ■ INSUI                                                 li II

                                                           9505 5156 3312 0359 2631 17

           PS00011000001
                                III       O-FRj"       ''
                                          10:11.875x3.375x13.625
                                          00:12x3.5x14.125
                                                                                                             VISIT US AT USPS.COM®
                                          COCUFT:0.343                                                       ORDER FREE SUPPLIES ONLINE


                                                                                                                                              3?^'i   i
                                                                                                    POSTALSERVICE
Case 3:21-cv-00006-MHL Document 3-18 Filed 01/06/21 Page 3 of 5 PageID# 1213




                                                                                                                                  y   n
                                                                                                                           1   9"-r   <0—
                                                                                                                                               ,,,,   , rf .i
                                                                                               Ig envelope                                      / /
                                                                                               Inc AND INTERNATIONAL USh                6^1.
                                                                                               te uRcode.
                                                                                 ISSif'"
                                                                                   PV'- '""■     M/PICKUP
                                                                                    -
                                                                               ^sS^Pp"'*
Case 3:21-cv-00006-MHL Document 3-18 Filed 01/06/21 Page 4 of 5 PageID# 1214




                                                                               G ENVELOPE
                                                                               IC AND INTERNATIONAL USE
                                                                                                          ■'"    /^    I'   , _               //. '       /
                                                                                                                              cz'S" Jx'-C.   f'i'iZ'7'i'tZf ,
                                                                                Package Pickup,            ''P   ~C'        <->
                                                                               QR code.
                                                                                                                                   Cy
                                                                                    Z£
                                                                               DM/PICKUP
Case 3:21-cv-00006-MHL Document 3-18 Filed 01/06/21 Page 5 of 5 PageID# 1215


                          UNITEDSTATES                                                            PRIORITY®                                                                                     PRIORITY MAIL
                                                                                                                                                                                              MEDIUM FLAT RATE
                                                                                                                                                                                             POSTAGE REQUIRED

                       POSTAL SERVICE.                                                                           MAIL


   ■ Expected delivery date specified for                                                                        Retail
   B Most domestic shipments Include u(
                                                                                  US POSTAGE PAID
   B USPS Tracking® included for domes*
                                                                                                            Origin: 23'32
   B Limited international insurance.**
                                                                                    $15.05                  12/24/20
                                                                                                            SI765001 0-55

   B When used internationally, a custom
                                                                  PRIORI TY MAIL 1-DAY®
   'Insurance does not cover certain items. For detf                                                                                                                                     ^            tc
   exclusions see the Domestic Mall Manual at httjp.                                                          7 Lb 4.1 Oz

  "See International Mail Manual at http://pe.usps                                                                  1(105
  limitations of coverage.
                                                          EXPECTED DELIVERY DAY: 12/28/20


                                                                                                            C001
   MEDIUM FLAT RAT                                        SHIP
                                                                                                                                                                                   OTr/ce
                                                          TO:
   ONE RATE ■ ANY WEIGHT                                      701 E BROAD DT                                                                                              iLili.gl S^4:-es'^:s6e/<d
                                                              STE 3000
                                                              Richmond VA «219-1872
      To schedule free Package Pickup,
             scan the QR code.                                     USPS TRACKING® NUMBER




                                                                 9505 515E 3312 0359 2631 24
             USPS.COM/PICKUP

                                                                                                                                            L                                                      J
   TRACKED■INSURED                                                                                           p           f.




                                           0-FRB2 June 2020

           PS00011000001
                                           ID: 11.875 x 3.375x13.625
                                           OD: 12x3.5x14.125
                                                                                                                                                       VISIT US AT USPS.COM®
                                           ODCUFT: 0.343                                                                                               ORDER FREE SUPPLIES ONLINE



                                                       For Domestic shipments, the maximum weight is 70 ibs. For international shipments, the maximum weight is 20 lbs.
